DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
RCE:  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/3/2022 has been entered.
Status of the claims:  Claims 135, 142-146, 148-150, 153-154, and 159 are currently pending.  Claim 159 was newly presented.
Priority:  This application is a CON of 16/148,731 (10/01/2018 ABN)
16/148,731 is a CON of 15/590,107 (05/09/2017 ABN)
15/590,107 is a CON of 14/129,648 (04/09/2014 ABN)
14/129,648 is a 371 of PCT/US2012/033571 (04/13/2012)
which claims benefit of 61/502,588 (06/29/2011).
Election/Restrictions
Applicant elected the species as “nicotinamide riboside” and “a trans-stilbene” in the response filed 11/4/2020.  
As detailed in the following rejections, the generic claim encompassing the elected species was not found patentable.  Therefore, the provisional election of species is given effect, the examination is restricted to the elected species only, and claims not reading on the elected species are held withdrawn.  MPEP 803.02; Ex parte Ohsaka, 2 USPQ2d 1460, 1461 (Bd. Pat. App. lnt. 1987).  
Should applicant, in response to this rejection of the Markush-type claim, overcome the rejection through amendment, the amended Markush-type claim will be reexamined to the extent necessary to determine patentability of the Markush-type claim.  See MPEP 803.02.
Claim Rejections - 35 USC § 103
Claims 135, 142-146, 148-150, 153-154 are rejected under 35 U.S.C. 103(a) as being unpatentable over Alvarez et al. (US 20140065099, priority to 2011-02-15). 
Applicant amended the claims in a manner that avoids the rejection.  This rejection is withdrawn.
	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 155-158 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Applicant cancelled the claims rendering the rejection moot.
NEW CLAIM REJECTIONS
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 135, 142-146, 148-150, 153-154, and 159 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Applicant amended claim 135 as follows:

    PNG
    media_image1.png
    124
    716
    media_image1.png
    Greyscale

and states the following regarding support for the amendment:

    PNG
    media_image2.png
    61
    682
    media_image2.png
    Greyscale

The specification, claim, and figures as originally filed were examined and not found to include sufficient support for the new language, nor does there appear to be a written description in the application as filed.  See Hyatt v. Dudas, 492 F.3d 1365, 1370, 83 USPQ2d 1373, 1376 (Fed. Cir. 2007) (holding that "[MPEP] § 2163.04 (I)(B) as written is a lawful formulation of the prima facie standard for a lack of written description rejection.").   There is no literal support for the added limitation and one of skill in the art would not recognize that Applicant possessed the claim scope.  The only apparent support for the language the Examiner could locate was the two compounds listed in Table 1 deoxyrhapontin and rhapontin which the Examiner determined have the following structures:

    PNG
    media_image3.png
    300
    300
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    300
    300
    media_image4.png
    Greyscale
 . 
Such a disclosure of species is not a "representative number of species" to adequately be representative of the entire genus.  In this case, there is substantial variation within the genus, including unknown further subtitutions, such that a sufficient variety of species are needed to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014);  New or amended claims which introduce elements or limitations that are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range); In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (an adequate description of a genus may not support claims to a subgenus or species within the genus). MPEP 2163.  As detailed in MPEP 2163, the two species do not support a claim to the new subgenus, particularly in view of the unpredictable nature of the art and a complete lack of guidance regarding structure-activity.  Thus, one of skill in the art would not recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the limited species disclosed, particularly considering the unpredictable nature of the art. 
As per MPEP 2163 II A: With respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) (citing MPEP § 2163.04 which provides that a "simple statement such as ‘applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘___’ in the application as filed’ may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported."); see also MPEP §§ 714.02 and 2163.06 ("Applicant should ... specifically point out the support for any amendments made to the disclosure.").
Similarly, claims 150, 153, and 154 do not have support in the original disclosure for “the hydroxyl group is in the 4 position” or “para to the carbon bearing the alkene” because there is no literal support and one of ordinary skill in the art would not have recognized possession of such a scope given that there are no disclosed species which fall into such a definition. 
Similarly, regarding claim 159, “pterostilbene” has no specific support in the specification and one of ordinary skill in the art would not recognize Applicant possessed the invention as claimed.
Thus, the claims are rejected.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

A claim may be written in independent or, if the nature of the case admits, in dependent or multiple dependent form.

Subject to the following paragraph, a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 159 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention and/or fourth paragraph for failing to further limit the independent claim. 
Claim 159 further limits claim 135 by specifying “wherein the hydroxy-trans-stilbene is … piceatannol”, however the compound does not have a methoxy group as in the added language in claim 135.  One of ordinary skill in the art would find the claim confusing and ambiguous as to how such compounds would meet the limitations of the independent claim.  Therefore, the claim is rejected as indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows: 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 135, 142-146, 148-150, 153-154, and 159 are rejected under 35 U.S.C. 103(a) as being unpatentable over Alvarez et al. (US 20140065099, priority to 2011-02-15) in view of Milbrandt et al. (US20060002914). 
Regarding claims 135, 149, 150, and 159, to A method of increasing cellular NAD+ in a human subject, comprising orally administering to the subject an effective amount of a composition comprising nicotinamide riboside and a trans-stilbene, wherein the trans-stilbene is a hydroxy-trans-stilbene, and wherein one aryl ring of the trans-stilbene is substituted with a methoxy group, Alvarez teaches “a method of increasing the concentration of NAD+ within the mitochondria by contacting mitrocondria with nicotinamide riboside (NR)” (claim 1: “administering to subject … one or more compounds that increases intracellular nicotinamide adenine dinucleotide (NAD+) in an amount sufficient to activate SIRT1”.  Although Alvarez teaches a method of increasing cellular NAD+ by administering one or more compounds and provides examples of NR and Resveratrol (claim 1; [0066]: “The compounds can be administered alone or in combination”;  [0015]: “A NAD booster includes for example … nicotinamide riboside (NR)”; [0016]: an AMPK agonist is Resveratrol, a 4-hydroxy “trans-stilbene”), Alvarez does not teach the specific combination of NR and a hydroxy-trans-stilbene substituted with a methoxy group as in the instant claims.  However, one of ordinary skill in the art would have considered combinations of other compounds known to activate SIRT such as other trans-stilbenes.  Such compounds, including rhapontin are taught by Milbrandt ([0008]: the agent acts “to directly increase SIRT1 activity and as such, the agent can be a … a substance such as a stilbene” and “Such compounds can include a stilbene selected from the group consisting of resveratrol, piceatannol, deoxyrhapontin, trans-stilbene and rhapontin”; [0010]: such agent can be “nicotinamide riboside”; claims 1-3: “an agent that acts by increasing sirtuin activity” and “combinations thereof”) and also included combinations of agents that increase sirtuin activity such as nicotinamide riboside.  Alvarez also identifies NR and resveratrol as examples, along with experimental demonstration with NR in cultured cells, tissues, and mice (Figs. 26-31), and these compounds are well-known in the art (see numerous citations to the two compounds including Baur 2006, Bitterman 2005).  Furthermore, Alvarez also teaches that the effects are expected to be effective in humans based on the studies therein ([0202]: “these beneficial metabolic effects may also apply to humans”).
One of ordinary skill in the art would have found it routine to look to the prior art such as Milbrandt teaching other compounds known to activate SIRT1 following Alvarez’s suggestion of including “one or more compounds” and such a level of experimentation is well within the skill of one of ordinary skill in the art.  Furthermore, Alvarez teaches related examples of other stilbenes such as Resveratrol is an “[e]xemplary compounds that also induce NAD+ levels” among a list of ~ 20 compounds ([0074]; claim 10) while NR is individually claimed in claim 11.  Thus, one of ordinary skill in the art would have reasonably considered selecting NR and testing combinations with other agents known to have the desired effect such as rhapontin as specifically suggested by Alvarez and arrive at the claimed invention.  One of ordinary skill in the art would have had a reasonable expectation of success because Alvarez states that both NR and the stilbene Resveratrol are compounds known to increase NAD as does Milbrandt ([0005]).  In addition, "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Like in Kerkhoven, both compounds are taught as useful for activating SIRT1 such that one of ordinary skill in the art would combine them for the same purpose and arrive at the claimed invention.  
Regarding claim 142-143 and 148, wherein the composition is a food supplement, a component of a multi-vitamin, or formulated as a capsule, Alvarez demonstrated administration as a food supplement in Example 1 ([0100]) and “Oral compositions” with “an edible carrier” ([0090]) which reasonably suggests administration as a food supplement or a multi-vitamin or a “capsule” ([0090]) to one of ordinary skill in the art such that they would arrive at the claimed invention.
Regarding claims 144-145, wherein the method provides the benefits of diet or exercise or preventing various conditions, the administration of the composition as rendered obvious by Alvarez would inherently have the same effect as the invention of the instant claims and result in the claimed invention.
Regarding claim 146, wherein the subject is a human with various conditions related to aging, Alvarez teaches “Restoration of NAD+ levels, … or by increasing the supply of NAD+ precursors prevents age-associated metabolic decline and extends lifespan” and claims treating cancer in a subject (claim 5) such that one of ordinary skill in the art would reasonably expect the composition to be effective in humans with the conditions of the instant claim and consider applying the composition to the same subjects and arrive at the claimed invention.
Regarding claims 153-154, Alvarez demonstrated administration as a food supplement in Example 1 ([0100]) and “Oral compositions” with “an edible carrier” ([0090]) which reasonably suggests administration as a food supplement or a multi-vitamin or a “capsule” ([0090]) to one of ordinary skill in the art such that they would arrive at the claimed invention, including the teaching of oral administration one of ordinary skill in the art would consider in administration as a food supplement or multi-vitamin which renders the claims obvious. 

Conclusion
The claims are not in condition for allowance.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639